Citation Nr: 1517287	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); C.G.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1966 to October 1968.

This appeal derived from a downstream element of a claim for service connection for PTSD that was received in January 2012.  This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent granted service connection for PTSD and assigned a 50 percent disability rating, effective January 23, 2012 (the date the claim for service connection was received by VA).  The Veteran entered a notice of disagreement with the initial disability rating assigned.    

In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in Newark, New Jersey, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

Entitlement to a TDIU has been raised by the evidence of record.  See August 2014 letter from private social worker C.G., September 2014 Board hearing transcript.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for PTSD

At the September 2014 Board hearing, the Veteran testified that his symptoms of PTSD had worsened from what was reflected in the other evidence of record.  At the September 2014 Board hearing, private social worker C.G. testified that the Veteran's symptoms of PTSD had continued to worsen since 2012 and that he currently experiences auditory and visual hallucinations.  See also August 2014 letter from private social worker C.G.  Review of the record indicates that the last VA examination was conducted in April 2012.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

TDIU

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. 447.  In an August 2014 written statement, private social worker C.G. opined that the Veteran's psychiatric symptoms effectively prevent him from being able to work.  At the September 2014 Board hearing, the Veteran and C.G. testified that the Veteran had stopped working in 2012 due to increased PTSD symptoms.

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the issue of a higher initial disability rating for the service-connected PTSD.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance.  

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of a higher initial disability rating for PTSD currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and because the disability that the Veteran contends makes him unable to secure substantially gainful employment is the PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also September 2014 Board hearing transcript.  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The examiner should also offer an opinion regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

3.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

4.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of a higher initial disability rating for PTSD; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




